Case 2:19-cv-05465-AB-AFM Document 54-1 Filed 11/15/19 Page 1 of 8 Page ID #:1158



 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
      WILLIAM MORRIS ENDEAVOR              Case No. 2:19-cv-05465-AB-AFM
12    ENTERTAINMENT, LLC,
      CREATIVE ARTISTS AGENCY,             [PROPOSED] ORDER GRANTING
13    LLC and UNITED TALENT                PLAINTIFFS AND COUNTERCLAIM-
      AGENCY, LLC,                         DEFENDANTS WILLIAM MORRIS
14                                         ENDEAVOR ENTERTAINMENT,
                Plaintiffs and             LLC’S, CREATIVE ARTISTS AGENCY,
15              Counterclaim-Defendants,   LLC’S, AND UNITED TALENT
          v.                               AGENCY, LLC’S NOTICE OF MOTION
16                                         AND MOTION TO DISMISS
      WRITERS GUILD OF AMERICA,            COUNTERCLAIMANTS’
17    WEST, INC. and WRITERS GUILD         CONSOLIDATED COUNTERCLAIMS
      OF AMERICA, EAST, INC.,
18
                Defendants and
19              Counterclaimants,
20    and PATRICIA CARR, ASHLEY
      GABLE, BARBARA HALL, DERIC
21    A. HUGHES, DEIRDRE MANGAN,
      DAVID SIMON, and MEREDITH
22    STIEHM,
23                Counterclaimants.
24
25
26
27
28
Case 2:19-cv-05465-AB-AFM Document 54-1 Filed 11/15/19 Page 2 of 8 Page ID #:1159



 1                                  [PROPOSED] ORDER
 2         Plaintiffs   and    Counterclaim-Defendants       William     Morris     Endeavor
 3   Entertainment, LLC (“WME”), Creative Artists Agency, LLC (“CAA”) and United
 4   Talent Agency, LLC (“UTA”) (collectively, “Plaintiffs”, “Counterclaim Defendants”,
 5   or “the Agencies”) motion to dismiss Counterclaims (ECF No. 44) filed by Defendants
 6   and Counterclaimants Writers Guild of America, West, Inc. (“WGAW”) and Writers
 7   Guild of America, East, Inc. (“WGAE,” collectively with WGAW, the “Guilds” or
 8   “WGA”) and Counterclaimants Meredith Stiehm, Patricia Carr, Ashley Gable, Barbara
 9   Hall, Deric A. Hughes, Deirdre Mangan, and David Simon (“Individual
10   Counterclaimants”) (collectively with WGA, “Counterclaimants”) was heard on
11   January 17, 2020, the Honorable André Birotte Jr. presiding. Having considered all
12   papers, pleadings, and evidence submitted, and the oral argument presented, and good
13   cause appearing, the Court finds:
14         Counterclaimants’ price-fixing and group boycott claims are dismissed
15   because Counterclaimants have not alleged antitrust standing. Counterclaimants
16   fail to plead antitrust standing under Associated General Contractors of California v.
17   California State Council of Carpenters, 459 U.S. 519 (1983) (“AGC”) and Eagle v.
18   Star-Kist Foods, Inc., 812 F.2d 540 (9th Cir. 1987). First, Counterclaimants allege
19   agency price-fixing of packaging fees but, critically, neither the Guilds nor Individual
20   Counterclaimants buy or sell packages or compete with the agencies.            Thus, no
21   Counterclaimant is a buyer or seller of packages, and any injuries they claim would be
22   “merely derivative” of any overcharges paid by the studios for packages. Second,
23   Counterclaimants assert that the purported boycott “artificially reduced choice of agents
24   and agencies to represent” the Guilds’ members, but the Guilds do not seek
25   representation from talent agents and thus are not “consumer[s] of the alleged violator’s
26   goods or services.” Eagle, 812 F.2d at 540. Individual Counterclaimants too lack
27   antitrust standing to pursue the group boycott claim because their allegations are based
28   on a speculative chain of events that are contradicted by Counterclaimants’ own
Case 2:19-cv-05465-AB-AFM Document 54-1 Filed 11/15/19 Page 3 of 8 Page ID #:1160



 1   allegations that the Agencies have always opposed the WGA’s Code of Conduct and
 2   thus would not agree to it.         E.g., A&C ¶ 382.         Moreover, the Individual
 3   Counterclaimants fired the Agencies before the alleged group boycott supposedly
 4   began. Third, AGC standing also cannot be shown under either the price-fixing or group
 5   boycott claims because they present impossible “problems of identifying damages and
 6   apportioning them among [direct victims] . . . and indirectly affected employees and
 7   union entities.” AGC, 459 U.S. at 545; Eagle, 812 F.2d at 542–43. Finally, the Guilds’
 8   claims about “receiv[ing] lower dues payments” (e.g., A&C ¶ 471) were expressly
 9   rejected in AGC and Eagle. AGC, 459 U.S. at 541 n.46; Eagle, 812 F.2d at 542-43.
10         Counterclaimants’ price-fixing and group boycotts are dismissed because
11   Counterclaimants also fail to plausibly allege any conspiratorial agreement. As in
12   Lenhoff Enterprises, Inc. v. United Talent Agency, Inc., 729 F. App’x 528, 530 (9th Cir.
13   2018), Counterclaimants’ conclusory allegations that the Agencies have “conspired to
14   raise … the price of talent representational services” (A&C ¶ 409) do not support a
15   conspiracy claim because they do “not answer the basic questions: who, did what, to
16   whom (or with whom), where, and when?” Kendall v. Visa U.S.A., Inc., 518 F.3d 1042,
17   1048 (9th Cir. 2008). And Counterclaimants’ group boycott conspiracy theory also fails
18   because each of the three categories of factual allegations upon which this claim is based
19   is insufficient to state a plausible group boycott conspiracy claim. First, alleging mere
20   opportunities to conspire at a trade association (A&C ¶ 418) is legally insufficient to
21   support a conspiracy claim. Second, alleged statements (Id. ¶ 394) by individual ATA
22   members and the ATA Executive Director that it would be beneficial for the Guilds to
23   continue to negotiate over a new franchise agreement through the Guilds does nothing
24   to nudge the group boycott conspiracy theory from conceivable to plausible. Third,
25   allegations concerning wholly conclusory and unspecified “threats of retaliation” (Id.
26   ¶¶ 359-361, 395) fail because the Guilds do not allege a single specific retaliatory act
27   taken against anyone, let alone one of the “at least 70 talent agencies . . . [that] have
28   signed the Code of Conduct.” Id. ¶ 151. Finally, Counterclaimants claim an unlawful
Case 2:19-cv-05465-AB-AFM Document 54-1 Filed 11/15/19 Page 4 of 8 Page ID #:1161



 1   group boycott only after June 19, 2019 but allege few facts at all after that date. And,
 2   because Counterclaimants allege that the price-fixing conspiracy began “in the 1990s,”
 3   (A&C ¶ 349-50) their one specific allegation about anonymized data sharing in March
 4   2019 (A&C ¶ 356-57) is irrelevant.
 5         Counterclaimants’ Cartwright Act claims fail for the same reasons as their
 6   Sherman Act claims: (i) lack of antitrust standing (In re Dynamic Random Access
 7   Memory (Dram) Antitrust Litig., 516 F. Supp. 2d 1072, 1093 (N.D. Cal. 2007) (applying
 8   AGC factors to Cartwright Act)); and (ii) failure to plausibly allege facts to show any
 9   conspiratorial agreement. Lenhoff, 729 App’x at 531 (determination that conduct does
10   not violate Sherman Act “necessarily implies that the conduct is not unlawful under the
11   Cartwright Act”).
12         Counterclaimants’ RICO claims are also dismissed. Counterclaimants’ RICO
13   claims, like their antitrust claims, are based upon the payment of fees for packaging
14   services by the studios to the Agencies that neither the Guilds nor Individual
15   Counterclaimants buy or sell.        A&C ¶¶ 424-476.       Because antitrust standing
16   requirements apply with equal force to RICO, see Holmes v. Securities Investor
17   Protection Corp., 503 U.S. 258, 267-68 (1992), the RICO claims fail under the antitrust
18   standing analysis in AGC and Eagle, as previously held. Relatedly, Counterclaimants
19   have not plausibly alleged that any injury they claim to have suffered was proximately
20   caused by any RICO violation because there is no “direct relation” between a packaging
21   fee paid to the Agencies by a production studio and any injury to Individual
22   Counterclaimants (much less to their union). Canyon Cty. v. Syngenta Seeds, Inc., 519
23   F.3d 969, 981 (9th Cir. 2008) (“Proximate causation requires ‘some direct relation
24   between the injury asserted and the injurious conduct alleged.’”) (citations omitted).
25         Even if Counterclaimants had standing to bring their RICO claims, or had
26   pleaded proximate causation, the predicate act that they allege—a violation of Section
27   302 of the Labor-Management Relations Act (“LMRA”), 29 U.S.C. § 186—has no
28   application to talent agency packaging as a matter of law. Section 302 is intended to
Case 2:19-cv-05465-AB-AFM Document 54-1 Filed 11/15/19 Page 5 of 8 Page ID #:1162



 1   protect the integrity of collective bargaining by prohibiting “kickbacks” (bribes) to
 2   union officials—not the commercial practice of purchasing packaging services from
 3   talent agents. See Oregon Teamster Employers Trust v. Hillsboro Garbage Disposal,
 4   Inc., 800 F. 3d 1151, 1157 (9th Cir. 2015) (quotations omitted). Thus, Section 302 does
 5   not apply to the receipt of packaging fees by talent agents.
 6         Furthermore, Counterclaimants’ factual averments about the Agencies’
 7   packaging are so conclusory that they do not state a predicate racketeering act in any
 8   event. See U.S. v. Bloch, 696 F. 2d 1213, 1216 (9th Cir. 1982).
 9         [The    Court    declines    to   exercise   supplemental      jurisdiction    over
10   Counterclaimants’ remaining state law claims.]
11         [The Court exercises supplemental jurisdiction over, and dismisses,
12   Counterclaimants’ remaining state law claims.]            Counterclaimants’ breach of
13   fiduciary duty, constructive fraud, and UCL claims are insufficiently pled and are
14   therefore dismissed.
15         The Guilds may not assert associational standing to claim damages on behalf
16   of their members. An organization has associational standing to bring suit on behalf
17   of its members only if, among other things, “neither the claim asserted nor the relief
18   requested requires the participation of individual members in the lawsuit.” Hunt v.
19   Wash. State Apple Advertising Comm’n, 432 U.S. 333, 343 (1977). Here, both the
20   damages “relief requested” and the “claim asserted” would necessarily require the
21   participation of 14,700 writer-members which makes associational standing impossible.
22   Id.
23         The Guilds lack Article III standing to assert a UCL claim. The only types
24   of harm that the Guilds allege they suffered under their UCL claim concern derivative
25   and speculative injuries like monitoring costs and the possibility of recouping less dues
26   from members, because of alleged harm from packaging to those members. A&C ¶¶
27   337-338. Counterclaimants do not “clearly . . . allege facts demonstrating” (1) an
28   “injury in fact” (2) that is “fairly traceable to the challenged conduct of the defendant”
Case 2:19-cv-05465-AB-AFM Document 54-1 Filed 11/15/19 Page 6 of 8 Page ID #:1163



 1   and (3) “likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins,
 2   136 S. Ct. 1540, 1547 (2016), as revised (May 24, 2016) (citation omitted).
 3         Individual     Counterclaimants’       state    law    claims    are    dismissed.
 4   Counterclaimants’ breach of fiduciary duty, constructive fraud, and UCL claims, as well
 5   as Counterclaimant Barbara Hall’s breach of oral contract and promissory estoppel
 6   claims against UTA, are insufficiently pled and are therefore dismissed.
 7         Individual Counterclaimants each fail to allege a breach of fiduciary duty.
 8   A claimant must plausibly allege facts sufficient to establish (1) the existence of a
 9   fiduciary duty; (2) a breach of the duty; and (3) damages proximately caused by the
10   breach. Tribeca Companies, LLC v. First American Title Ins. Co., 239 Cal. App. 4th
11   1088, 1114 (2015).     Individual Counterclaimants Meredith Stiehm, Patricia Carr,
12   Ashley Gable, Barbara Hall, Deric A. Hughes, and Deirdre Mangan allege no facts
13   about WME, CAA, or UTA breaching any fiduciary duty or proximately causing an
14   injury to Individual Counterclaimants on any package.            Their efforts to plead
15   proximately caused damages fare no better because they fail to allege what, if anything,
16   comprises those supposedly lost wages or employment opportunities, how WME, CAA,
17   or UTA supposedly caused them, if Individual Counterclaimants were better off saving
18   the 10% commission for being part of a package, or if any of Individual
19   Counterclaimants packaging projects would have even existed if not for WME, CAA
20   or UTA assembling a package of talent.
21         Individual Counterclaimants fail to allege a breach of constructive fraud.
22   Individual Counterclaimants’ constructive fraud claim fails with the breach of fiduciary
23   duty claim because they have the same substantive elements. Younan v. Equifax Inc.,
24   111 Cal. App. 3d 498, 516 n.14 (1980); Cal. Civ. Code § 1573. The constructive fraud
25   claim additionally fails because Individual Counterclaimants have not satisfied the
26   heightened pleading requirements of Rule 9(b). Sonoma Foods, Inc. v. Sonoma Cheese
27   Factory, LLC, 634 F. Supp. 2d 1009, 1021(N.D. Cal. 2007). As already held, Individual
28   Counterclaimants have not pleaded any elements of their individual claims with non-
Case 2:19-cv-05465-AB-AFM Document 54-1 Filed 11/15/19 Page 7 of 8 Page ID #:1164



 1   conclusory facts—let alone with the specificity required of a claim sounding in fraud.
 2         Counterclaimant Barbara Hall fails to allege breach of oral contract or
 3   promissory estoppel claims against UTA. Counterclaimant Barbara Hall’s breach an
 4   oral contract and promissory estoppel claims (A&C ¶¶ 595, 601) against UTA are
 5   legally defective. Both are barred by the statute of frauds, since Hall’s alleged oral
 6   agreement with UTA was, by its terms not to be performed within a year from the
 7   making thereof. Cal. Civ. Code § 1624(a); see Tostevin v. Douglas, 160 Cal. App. 2d
 8   321, 327–328 (1958). Hall’s promissory estoppel claim is further defective because she
 9   does not adequately allege detrimental reliance. See Orcilla v. Big Sur, Inc., 244 Cal.
10   App. 4th 982, 1007 (2016) (dismissing promissory estoppel claim where plaintiff
11   “fail[ed] to allege injury caused by any reliance on the promise”).
12         Counterclaimants fail to allege violations of the UCL. Counterclaimants allege
13   three “unlawful” UCL violations: (i) fiduciary duty, (ii) constructive fraud, and (iii)
14   Section 302.     A&C ¶¶ 413, 414, 416.          Counterclaim-Defendants have already
15   demonstrated that Counterclaimants’ fiduciary duty and constructive fraud claims, and
16   their Section 302 theory, are all legally defective.
17         Counterclaimants also fail to satisfy any of the potentially applicable tests for
18   “unfairness” under the UCL:
19         • Balancing test. Under the balancing test, the “unfairness” prong requires
20   “weigh[ing] the utility of the defendant’s conduct against the gravity of the harm to the
21   alleged victim.” Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1169 (9th Cir.
22   2012) (internal quotes omitted). The Counterclaims could not pass this test in light of
23   Counterclaimants’ own allegations about the benefits of packaging.
24         • Public policy test. Under the public policy test, “unfairness must be tethered to
25   some legislatively declared policy or proof of some actual or threatened impact on
26   competition.” Lozano v. AT&T Wireless Servs., Inc., 504 F.3d 718, 735 (9th Cir. 2007)
27   (internal quotes omitted). Counterclaimants do not allege any nexus between the
28   Agencies’ conduct and any legislatively declared policy.
Case 2:19-cv-05465-AB-AFM Document 54-1 Filed 11/15/19 Page 8 of 8 Page ID #:1165



 1         • FTC test. Finally, the Counterclaims fail under the “FTC test,” requiring that
 2   “the consumer injury is substantial, is not outweighed by any countervailing benefits to
 3   consumers or to competition, and is not an injury the consumers themselves could
 4   reasonably have avoided.” Tietsworth v. Sears, 720 F. Supp. 2d 1123, 1137 (N.D. Cal.
 5   2010). Counterclaimants do not allege plausible facts of any substantial injury to
 6   consumers; nor that any such injury would not be outweighed by “countervailing
 7   benefits to consumers”; nor do they allege facts to show that they could not “reasonably
 8   have avoided” the injury. Id.
 9         The declaratory relief claim is dismissed. “A declaratory relief cause of action
10   cannot survive a motion to dismiss when the substantive claims on which it is based are
11   dismissed […].” Bates v. Suntrust Mortg., Inc., 2013 WL 6491528, at *2 (E.D. Cal.
12   Dec. 10, 2013).
13         Therefore, IT IS HEREBY ORDERED THAT Counterclaim-Defendants’
14   motion to dismiss is GRANTED.
15         Because Counterclaimants have already had multiple chances to assert these
16   claims against Counterclaim-Defendants, and because leave to amend would be futile
17   given the fatal standing and other legal defects, the Counterclaims are DISMISSED
18   WITH PREJUDICE.
19
20         IT IS SO ORDERED.
21
22   Dated: _________________                            _______________________
23                                                       Hon. André Birotte Jr.
                                                         United States District Judge
24
25
26
27
28
